10/04/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0432



                                 No. DA 20-0432


IN THE MATTER OF:

V.K.B.,

      Respondent and Appellant.


                                    ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including November 8, 2021 within which to prepare, serve, and file its

response brief.




MPD                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          October 4 2021